DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki (“Collaging On Internal Representations: An Intuitive Approach For Semantic Transfiguration”, cited in 7/23/20 Information Disclosure Statement) in view of Sato (US 20190108628, cited in 7/23/20 Information Disclosure Statement).
With respect to claim 1, Suzuki discloses:
Claim 1: An electronic device comprising:
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions to (see secondary reference below):
receive a selection of a location of a synthesis region in an input image (Suzuki Section 3.1, select subregions on which to conduct translation),
obtain, by using one or more neural networks (Suzuki Section 4.1, use of neural network), a target object image to be located in the synthesis region of the input image, by using at least one object detected in the input image (Suzuki Section 3.1 and Figures 1 & 3, French bulldog nose target image to be located in nose region of beagle image),
generate, by using the one or more neural networks (Suzuki Section 4.1, use of neural network), a composite image by combining the input image with the target object image (Suzuki Section 3.1 and Figures 1 & 3, generation of composite image with beagle image combined with French bulldog nose), and
control a display of the electronic device to display the composite image (see secondary reference below).
Suzuki does not expressly disclose the elements annotated (“see secondary reference below”) below (i.e. the hardware implementation elements of a memory, a processor, and a display).
Sato discloses:
…a memory storing one or more instructions (Sato paragraph 0031 and Figure 1, ROM 12, RAM 13); and
a processor configured to execute the one or more instructions (Sato paragraph 0031 and Figure 1, CPU 11)…
…control a display of the electronic device to display the composite image (Sato paragraph 0047 and Figure 1, output display 18).
Suzuki and Sato are combinable because they are from the field of image processing to combine images (Suzuki Abstract and Section 3.1; Sato Abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Sato processor, memory, and display hardware to implement the Suzuki image processing arrangement.
The suggestion/motivation for doing so would have been to provide a physical implementation of the Suzuki teachings in standard hardware.
Therefore, it would have been obvious to combine Suzuki with Sato to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 9, 11, & 19:
Claim 9: The electronic device of claim 1 (see above), wherein the processor is further configured to execute the one or more instructions to:
generate an updated target object image based on a user input for controlling the target object image included in the displayed composite image (Suzuki Section 3.1 and Figure 3, user input controlling translation subregions and morphing strength), and
control the display to display the updated target object image (Suzuki Section 3.1 and Figure 3, display of varying degrees of morphing strength).
Claim 11: An operating method of an electronic device, the operating method comprising:
receiving a selection of a location of a synthesis region in an input image (Suzuki Section 3.1, select subregions on which to conduct translation);
obtaining, by using one or more neural networks (Suzuki Section 4.1, use of neural network), a target object image to be located in the synthesis region of the input image, by using at least one object detected in the input image (Suzuki Section 3.1 and Figures 1 & 3, French bulldog nose target image to be located in nose region of beagle image);
generating, by using the one or more neural networks (Suzuki Section 4.1, use of neural network), a composite image by combining the input image with the target object image (Suzuki Section 3.1 and Figures 1 & 3, generation of composite image with beagle image combined with French bulldog nose); and
displaying the composite image on a display (Sato paragraph 0047 and Figure 1, output display 18).
Claim 19: The operating method of claim 11 (see above), further comprising:
generating an updated target object image based on a user input for controlling the target object image included in the displayed composite image (Suzuki Section 3.1 and Figure 3, user input controlling translation subregions and morphing strength); and
displaying an updated composite image by combining the input image with the updated target object image (Suzuki Section 3.1 and Figure 3, display of varying degrees of morphing strength).
Allowable Subject Matter
Claim 20 is allowed.
Claim 2-8 & 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2 & 12 (and dependent claims 3-8 & 13-18), the art of record does not teach or suggest the recited arrangement of obtaining distance information from a center of the synthesis region to a plurality of objects having corresponding object classes in conjunction with the recited arrangement of combining an input image with a target object image.
With respect to claim 10, the art of record does not teach or suggest the recited arrangement of updating class vectors and updating images in accordance with class vectors in conjunction with the recited arrangement of combining an input image with a target object image.
With respect to claim 20, the art of record does not teach or suggest the recited arrangement of obtaining a target image using identification information and distance information from a center of the synthesis region to an object in conjunction with the recited arrangement of combining an input image with a target object image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan, Xia, and Kanemaru disclose examples of image superposition.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663